616 F.2d 893
In the Matter of GEORGIA PANELING SUPPLY, INC., Bankrupt.INTERNATIONAL PAPER COMPANY, White Lumber Sales, Inc.,Quinault Pacific Corporation and Gold Rey ForestProducts, Inc., Appellants,v.John C. PENNINGTON, Trustee and Aetna Business Credit, Inc.,Appellees.
No. 79-1076.
United States Court of Appeals, Fifth Circuit.
May 8, 1980.

Appeal from the United States District Court for the Northern District of Georgia; RICHARD C. FREEMAN, Judge.
Winford Kent Bishop, Atlanta, Ga., Ben R. Swank, Jr., Kansas City, Mo., for appellants.
Douglas L. Cronkright, C. Edward Dobbs, R. William Ide, III, John C. Pennington, Atlanta, Ga., for appellees.
Before HATCHETT and TATE, Circuit Judges and GROOMS*, District Judge.
PER CURIAM:


1
Rehearing was granted, 613 F.2d 137 (5 Cir. 1979), vacating our panel opinion, 607 F.2d 117 (5 Cir. 1979), which had affirmed the ruling of the district court.  The district court affirmed the bankruptcy court's denial of the appellant's Fed.R.Civ.P. 60(b) motion seeking relief from a judgment of the district court approving a settlement by the trustee previously approved by the bankruptcy court.  After reviewing the contentions of the appellants once again in the light of the record, we reinstate the prior panel opinion.  The appellee's motion for assessment of attorney fees against the appellants for frivolous appeal is denied.


2
AFFIRMED.



*
 District Judge of the Northern District of Alabama, sitting by designation